Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered June 24, 1986, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with knowledge that he might be denied youthful offender status. At sentencing, the defendant did not object to the sentence or seek to withdraw his *584plea, thereby waiving his right to contest this issue on appeal (see, People v Polansky, 125 AD2d 505; People v Ifill, 108 AD2d 202). Moreover, "eligibility alone does not mandate youthful offender treatment. The granting of such benefit lies wholly within the discretion of the court” (see, People v Williams, 78 AD2d 642; People v Jordan, 115 AD2d 622). Upon a review of the record on appeal, there is no basis for finding that the court abused its discretion in denying youthful offender treatment. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.